May 30, 2013




                                JUDGMENT

                The Fourteenth Court of Appeals
  CONCERT HEALTH PLAN, INC., a/k/a CONCERT HEALTH PLAN a/k/a
    CONCERT HEALTH PLAN INSURANCE COMPANY, Appellant

NO. 14-12-00457-CV                         V.

HOUSTON NORTHWEST PARTNERS, LTD. d/b/a HOUSTON NORTHWEST
MEDICAL CENTER; MULTIPLAN CORPORATION a/k/a MULTIPLAN, INC.;
   and PRIVATE HEALTHCARE SYSTEMS, INC a/k/a PHCS, Appellees
                ________________________________

     This cause, an appeal from the judgment in favor of appellees, Houston
Northwest Partners, Ltd. d/b/a Houston Northwest Medical Center; Multiplan
Corporation a/k/a Multiplan, Inc.; and Private Healthcare Systems, Inc a/k/a
PHCS, signed February 13, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Concert Health Plan, Inc., a/k/a Concert Health Plan
a/k/a Concert Health Plan Insurance Company to pay all costs incurred in this
appeal.

     We further order this decision certified below for observance.